DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 	There is no support in the original specification for the claim limitations of “the first supporting structure is located between the first semiconductor die and the second semiconductor die in a vertical projection on the redistribution circuit structure along a stacking direction of the direction of the redistribution circuit structure and the first supporting structure”, as recited in claim 11.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 line 13 recites the limitation " the semiconductor die".  There is insufficient antecedent basis for this limitation in the claim.
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2021/0125882, as recited in previous Office Action).
As for claim 1, Oh discloses in Figs. 1-2 and the related text a semiconductor package, comprising: 
a semiconductor die 120;
a redistribution circuit structure 140, located on and electrically coupled to the semiconductor die (fig. 2), wherein the active (lower) side is closer to the redistribution circuit structure 140 than the rear side (fig. 2); 
a supporting structure (middle pads 152 that forms under die 160)/145, located on a surface (upper surface) of the redistribution circuit structure 140, wherein the supporting structure (middle 152)/145 is overlapped with at least a part of the semiconductor die 120 (fig. 2) or has a sidewall substantially aligned with a sidewall of the semiconductor die in a vertical projection on the redistribution circuit structure along a stacking direction of the redistribution circuit structure and the supporting structure, wherein the semiconductor die 120 is located on the surface of the surface of the redistribution circuit structure 140 (fig. 2); and 
a protective layer 151/149, located on the supporting structure (middle 152), wherein the supporting structure (middle 152) is sandwiched between the protective layer 151 and the redistribution circuit structure 140 (fig. 2).  

As for claim 2, Oh discloses the semiconductor package of claim 1, wherein the supporting structure comprises a plurality of first supporting structures (middle 152), wherein the plurality of first supporting structures (middle 152) and the semiconductor die 120 are located at a same (upper) side of the redistribution circuit structure 140 (fig. 2).  

As for claim 3, Oh discloses the semiconductor package of claim 1, wherein the supporting structure comprises a plurality of first supporting structures 145, the plurality of first2Customer No.: 31561 Application No.: 17/206,098Docket No.: 097197-US-PAsupporting structures 145 are located at a first (lower) side of the redistribution circuit structure 140, and the semiconductor die 120 is located at a second (upper) side of the redistribution circuit structure 140, wherein along the stacking direction, the first side is opposite to the second side (fig. 2).  

As for claim 4, Oh discloses the semiconductor package of claim 1, wherein the protective layer (middle 152) comprises a first protective layer 151 and a second protective layer 149 separated from the first protective layer 151, and the supporting structure comprises: a plurality of first supporting structures (middle 152), covering by the first protective layer 151, wherein the plurality of first supporting structures and the semiconductor die 120 are located at a first (upper) side of the redistribution circuit structure 120 (fig. 2); and a plurality of second supporting structures 145 covering by the second protective layer 149, wherein the plurality of second supporting structures are located at a second (lower) side of the redistribution circuit structure 140, wherein along the stacking direction, the first side is opposite to the second side (fig. 2), the plurality of first supporting structures (middle 152) are located between the first protective layer 151 and the redistribution circuit structure 140, and the plurality of second supporting structures 145 are located between the second protective layer 149 and the redistribution circuit structure 140 (fig. 2).  

As for claim 7, Oh discloses the semiconductor package of claim 1, further comprising: a second auxiliary supporting structure (left/right 152 that form below 160), located on and electrically isolated from the redistribution circuit structure 140 and covered by the protective layer 151, the second auxiliary supporting structure (left/right 154) being aside of the supporting structure (middle 152) in the vertical projection on the redistribution circuit structure 140 along the stacking direction. (fig. 2)  

As for claim 9, Oh discloses the semiconductor package of claim 1, wherein the redistribution circuit structure 140 comprises a dielectric layer 141 and a metallization layer 142/143 located thereon, wherein: a hardness of the supporting structure (middle 152) is greater than or substantially equal to a hardness of the metallization layer 142/143 ([0028]-[0029] teach the supporting structure (middle 152) and the metallization layer 142/143 having the same material the claimed invention, therefore a hardness of the supporting structure is greater than or substantially equal to a hardness of the metallization layer); and a hardness of the protective layer 151 is greater than or substantially equal to a hardness of the dielectric layer 141 ([0024], [0027] and [0019] of Oh teach the protective layer and the dielectric layer having the same material as the claimed invention, therefore a hardness of the protective layer is greater than or substantially equal to a hardness of the dielectric layer).  

As for claim 10, Oh discloses the semiconductor package of claim 1, further comprising: 5Customer No.: 31561 Application No.: 17/206,098 Docket No.: 097197-US-PA 
first conductive terminals (upper 143), located between the redistribution circuit structure 140 and the semiconductor die 120 (fig. 2), wherein the semiconductor die 120 is electrically connected to the redistribution circuit structure 140 through the first conductive terminals (upper 143); and 
second conductive terminals 170 located on and electrically connected to the redistribution circuit structure 140, wherein the redistribution circuit structure 140 is between the first conductive terminals (upper 143) and the second conductive terminals 170, wherein: 
a first offset is between the first conductive terminals (upper 143) and the supporting structure (middle 152) arranged aside thereto along a horizontal direction perpendicular to the stacking direction (fig. 2); and 
a second offset is between the second conductive terminals 170 and the supporting structure (middle 152) arranged aside thereto along the horizontal direction perpendicular to the stacking direction (fig. 2). 

Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2020/0235065).
As for claim 1, Chang et al. disclose in Figs. 2A-2H and the related text a semiconductor package, comprising: 
a semiconductor die 110;
a redistribution circuit structure 114/115/130, located on and electrically coupled to the semiconductor die 160; 
a supporting structure 144, located on a surface (upper surface) of the redistribution circuit structure 114/115/130, wherein the supporting structure 144 is overlapped with at least a part of the semiconductor die 160 or has a sidewall substantially aligned with a sidewall of the semiconductor die in a vertical projection on the redistribution circuit structure along a stacking direction of the redistribution circuit structure and the supporting structure (fig. 8), wherein the semiconductor die 160 is located on the surface of the surface of the redistribution circuit structure 114/115/130 (fig. 2H); and 
a protective layer 142/170, located on the supporting structure 144, wherein the supporting structure 144 is sandwiched between the protective layer 142/170 and the redistribution circuit structure 144 (fig. 2H).  

As for claim 5, Chang et al. disclose the semiconductor package of claim 1, further comprising: a first auxiliary supporting structure 116, embedded in the redistribution circuit structure 114/115/130, wherein the first auxiliary supporting structure 116 is electrically isolated from the redistribution circuit structure (fig. 2H).  

As for claim 6, Chang et al. disclose the semiconductor package of claim 1, further comprising: a first auxiliary supporting structure 164 is overlapped with at least part of the supporting structure 144 in vertical projection on the redistribution circuit structure 114/115/130 along the stacking direction (fig. 2H).

As for claim 7, Chang et al. disclose the semiconductor package of claim 1, further comprising: a second auxiliary supporting structure 170, located on and electrically isolated from the redistribution circuit structure 114/115/130 and (lower portion of 170) covered by the protective layer 142, the second auxiliary supporting structure 170 being aside of the supporting structure 144 in the vertical projection on the redistribution circuit structure along the stacking direction. (fig. 2H).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 10,163,858).
As for claim 11, Lui et al. disclose in Figs. 1-10 and the related text a semiconductor package, comprising: 
a redistribution circuit structure 150; 6Customer No.: 31561 Application No.: 17/206,098 Docket No.: 097197-US-PA 
a first semiconductor die (left 130) having a first (lower) active side and a first (upper) rear side opposite to the first (lower) active side and a second semiconductor die (right 130) having a second (lower) active side and a second (upper) rear side opposite to the second active side, located over and electrically coupled to the redistribution circuit structure 150, wherein the first active side is closer to the redistribution circuit structure than the first rear side, and the second active side is closer to the redistribution circuit structure than the second rear side; 
a first supporting structure 102, located over the redistribution circuit structure 150, wherein the first supporting structure is located between the first semiconductor die and the second semiconductor die 130 in a vertical projection on the redistribution circuit structure along a stacking direction of the redistribution circuit structure and the first supporting structure, wherein the semiconductor die 130 and the first supporting structure 102 are located on a surface of the redistribution circuit structure 150; a protective layer, located over the first supporting structure, wherein (portion of) the first supporting structure 102 is enclosed by the protective layer 142’ and the redistribution circuit structure 150; and 
an insulating encapsulation 140a, laterally encapsulating the first semiconductor die and the second semiconductor die 130.  


Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Oh or Chang et al. did not disclose “wherein the second auxiliary supporting structure…the fourth plurality of the second auxiliary supporting structures are located between the second protective layer and the redistribution circuit structure”.

Response to Arguments
Applicant’s arguments, filed 07/08/2022, with respect to the rejection(s) of claim(s) 1-7, 9-11 and 12-16 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Oh (as see above rejection), Chang et al. and Liu et al..

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811